FILED
                            NOT FOR PUBLICATION                             FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NINA S. GRIFFIN,                                 No. 13-15288

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00953-GMN-
                                                 PAL
  v.

COUNTRYWIDE HOME LOANS                           MEMORANDUM*
SERVICING, L.P.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Nina S. Griffin appeals pro se from the district court’s judgment dismissing

her diversity action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)); Stewart v. U.S. Bancorp,

297 F.3d 953, 956 (9th Cir. 2002) (dismissal on basis of res judicata). We may

affirm on any basis supported by the record. Hartmann v. Cal. Dep’t of Corr. &

Rehab., 707 F.3d 1114, 1121 (9th Cir. 2013). We affirm.

      The district court properly dismissed all of Griffin’s causes of action other

than her abuse of process claim as barred by the doctrine of res judicata because

Griffin raised or could have raised these claims in her prior federal and state court

actions that were brought against the same defendants and adjudicated on the

merits. See Stewart, 297 F.3d at 956 (setting forth elements of federal claim

preclusion doctrine and explaining that claim preclusion “prohibits lawsuits on any

claims that were raised or could have been raised in a prior action” (citation and

internal quotation marks omitted)); Five Star Capital Corp. v. Ruby, 194 P.3d 709,

713 (Nev. 2008) (setting forth elements of Nevada’s claim preclusion doctrine).

       Dismissal of Griffin’s abuse of process claim premised on the wrongful

filing of an unlawful detainer action was proper because Griffin failed to state a

cognizable claim for relief. See Exec. Mgmt., Ltd. v. Ticor Title Ins. Co., 963 P.2d

465, 478 (Nev. 1998) (abuse of process consists of “an ulterior purpose” and “a

willful act in the use of the process not proper in the regular conduct of the

proceeding”).


                                           2                                     13-15288
      The district court did not abuse its discretion in denying Griffin’s request for

leave to amend because amendment would have been futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that a district court may dismiss without leave to

amend when amendment would be futile).

       The district court did not abuse its discretion in denying Griffin’s motions

for reconsideration because Griffin did not set forth any basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59 and 60).

      The district court did not abuse its discretion in denying Griffin’s motion for

preliminary injunction because Griffin failed to make the required showing for a

preliminary injunction. See Alliance for the Wild Rockies v. Cottrell, 632 F.3d

1127, 1131, 1134-35 (9th Cir. 2011) (setting forth standard of review and four-part

test for preliminary injunction).

      We reject Griffin’s contentions regarding alleged judicial bias and purported

denials of due process throughout this litigation.

      Griffin’s requests to strike defendant Countrywide Home Loans Servicing,

L.P.’s Answering Brief and for sanctions against its counsel are denied.


                                           3                                   13-15288
AFFIRMED.




            4   13-15288